Citation Nr: 0302457	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  98-03 642A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from March 1997 and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).  The two appeals of the 
veteran, which as discussed immediately below have separate 
procedural histories, have been merged for the sake of 
simplicity.  

Procedural history

The veteran had active service from April 1953 to January 
1955. 

The RO received the veteran's claim for service connection 
for a heart disorder in August 1996 and a claim for service 
connection for bilateral hearing loss in October 1997.  In a 
March 1997 rating decision, the RO denied the claim for 
service connection for a heart disorder, and in a December 
1997 rating decision, it denied the claim for service 
connection for bilateral hearing loss.  The veteran disagreed 
with the March 1997 and December 1997 rating decisions and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeals (VA 
Form 9), in March 1998 for the heart disorder claim and in 
April 1998 for the hearing loss claim.  

Other issue

In a January 2001 rating decision, the RO granted the veteran 
service connection for left ear hearing loss and assigned a 
noncompensable rating.  The veteran did not disagree with the 
rating assigned.  That decision is final and is not now 
before the Board.  




FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's claimed right ear hearing loss disorder is causally 
related to an incident of his active military service.

2.  Competent medical evidence does not reveal that the 
veteran's claimed heart disorder was aggravated during his 
period of active military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 
(2002).

2.  A heart disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
right ear hearing loss and for a heart disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) (West Supp. 
2002)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO originally denied the heart disorder claim by finding 
that it was not well grounded.  And, although originally 
denied on the substantive merits, the hearing loss claim was 
later denied as not well grounded in the March 1998 statement 
of the case (SOC).  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the January 2001 supplemental 
statement of the case (SSOC) and subsequently, the RO denied 
service connection for right ear hearing loss based on the 
substantive merits of the claim.  Similarly, in the November 
2001 SSOC and subsequently, the RO denied service connection 
for a heart disorder based on the substantive merits.  Thus, 
any procedural defect contained in past RO adjudications 
which applied the now obsolete well groundedness standard has 
since been rectified.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In September 1992, the RO sent the veteran a letter 
describing the kind of evidence needed to substantiate his 
heart disorder claim, and notifying him of his responsibility 
to either supply private treatment records pertaining to his 
claimed disability or complete enclosed release forms so that 
the RO could obtain them.  The RO also requested dates of VA 
treatment, so that it could obtain those records. 

In December 1997, the RO sent a letter notifying the veteran 
of evidence needed to substantiate his claim for a hearing 
loss disability.  The RO again enclosed release forms and 
instructed the veteran to complete them for any private 
medical records, so that the RO could obtain them.  The RO 
also requested dates of VA treatment so that those records 
could be obtained. 

Although both letters were sent prior to passage of the VCAA, 
the RO also sent a letter in June 2002, in connection with an 
increased rating claim for the veteran's left ear, which set 
forth in detail the current requirements, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the March 1997, 
December 1997 and January 2001 rating decisions, by the 
December 1997 and March 1998 SOCs, and by the November 2001, 
July 2002, and September 2002 SSOCs.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified VA treatment records 
and the RO requested and obtained those records.  The veteran 
was afforded VA audiological examinations in August 1998 and 
August 2002.  

The Board notes that the veteran's service medical records 
are not completely of record, despite attempts by the RO to 
obtain them.  It appears that the veteran's service medical 
records were partially destroyed at the 1973 fire at the 
National Personnel Records Center, and that attempts to 
reconstruct those records have not been entirely successful.

Efforts were made by the RO to obtain the veteran's complete 
service medical records, and certification of their 
unavailability was received by the National Personnel Records 
Center.  In light of the absence of complete service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) [the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed].  
As will be explained in more detail below, the Board finds 
that the absence of the veteran's service medical records is 
not material to his claim.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
July 2002, the veteran submitted a statement waiving the 60 
day period for submitting evidence and requesting that his 
file be sent to Board.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  He submitted statements from his brother and 
sister in November 2001.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; but he indicated in his March 
1998 and April 1998 VA Forms 9 that he did not want a BVA 
hearing, and he never requested a hearing before the RO.  The 
veteran has submitted numerous statements and his 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2002).   

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The determination 
of whether a veteran has a disability based on hearing loss 
is governed by 38 C.F.R. § 3.385 (2002).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2002).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley.

1.  Entitlement to service connection for right ear hearing 
loss.

The veteran contends that he suffers right ear hearing loss 
as a result of acoustic trauma in service.  

At the outset of its discussion, the Board again notes that 
the certain of veteran's service medical records are 
apparently not on file and are apparently lost. The Board 
recognizes that the veteran's service medical records are 
missing from the claims file, and as such the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  Case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran. See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Factual Background

The veteran served in the U.S. Army Artillery, HQ BTRY, 505th 
Missile BN.   There is no record of complaint of hearing loss 
or other hearing related symptoms during service.  The Board 
notes that some of the veteran's service records may have 
been destroyed; however, his separation examination is of 
record, and the veteran's ears were found to be normal at 
separation and whispered voice testing produced the same 
15/15 result at separation as at induction.  The veteran left 
military service in January 1955.  

Following service, the first evidence showing hearing 
complaints comes from a September 1996 hospitalization 
report.  The report shows mixed hearing loss in the left ear.  

An April 1998 medical report refers to the September 1996 
findings.  The veteran also complained of ringing in both 
ears off and on.  The examiner noted that the veteran was 
exposed to noise in the service.

A June 1998 medical report shows the presence of a non 
organic overlay during initial testing.  The scores improved 
significantly after re-instruction, but some non-organic 
overlay was still present.  Subsequent testing in August 1998 
shows mild to moderate sensorineural type hearing loss.  
Speech discrimination was excellent.  
Puretone averages were recorded as follows:

		500	1000	2000	3000	4000	Hz
Right		25	30	25	35	25	DB

In August 2002, the veteran was afforded a VA examination.  
Puretone averages were recorded as follows: 

		500	1000	2000	3000	4000	Hz
Right			40	40	40	45	DB

An otologic examination revealed normal external auditory 
canals and tympanic membranes and bilateral mild to severe 
predominantly high frequency sensorineural hearing loss, more 
significant on the left.  Tympanotomy was normal with 
bilateral absent acoustic reflexes.  

The August 2002 VA examiner was asked to state his opinion as 
to whether he believed the veteran's right ear hearing loss 
could be attributed to noise exposure in service.  He stated 
that, since the veteran had normal hearing in the right ear 
at separation, and since the loss of hearing in the right ear 
occurred subsequent to separation from service, it is less 
likely than not that the veteran's current hearing loss in 
the right hear was caused by noise exposure that occurred 
while in active duty.  Rather, it is much more likely that 
the current loss of hearing in the right ear is age related.  

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

There is now evidence of a current right ear hearing loss 
disability for VA rating purposes.  Prior to the August 2002, 
the evidence indicates that he did not have a right ear 
hearing loss disability.  Nevertheless, the August 2002 
report satisfies the requirement of Hickson element (1) that 
the veteran have a current disability.  

With respect to element (2), the veteran's service records do 
not show incurrence of a right ear hearing loss disability 
during service.  His ears were found to be normal at 
separation and whispered voice testing produced a 15/15 
result.  The Board concludes that no right ear hearing loss 
disability was diagnosed or noted at the time of separation.  
However, the veteran did serve in an artillery battery, and 
the Board 
will accept that he was exposed to noise during service.  
Hickson element (2) is accordingly met.

The Board observes at this juncture that no hearing loss 
disability was diagnosed or noted to a compensable degree 
within the one year period after service, so the provisions 
relating to presumptive service connection may not be applied 
in as to this issue.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

With respect to Hickson element (3), medical nexus, while the 
veteran's exposure to noise in service can serve to satisfy 
Hickson element (2), there must also be satisfactory evidence 
of a medical nexus or a relationship between the in-service 
noise exposure and the current disability.  See Hensley, 
supra.

The August 2002 VA examiner was asked to state his opinion as 
to whether he believed the veteran's right ear hearing loss 
could be attributed to noise exposure in service.  As 
discussed in detail above, the VA examiner opined, with 
reasons provided, that it was much more likely that the 
current loss of hearing in the right ear is age-related.  
[The Board observed that the veteran is approximately 70 
years of age.]  The examiner based his opinion on the lack of 
evidence of hearing loss during service and the decades-long 
interval between service and the initial diagnosis of right 
ear hearing loss.  This is the only medical opinion of record 
on this issue, and it appears to be based on examination of 
the veteran and a discussion of the pertinent evidence.  The 
April 1998 medical record mentions the veteran's military 
noise exposure, but the examiner did not render a nexus 
opinion.  
 
The veteran appears to indicate that he has had hearing 
continually since service.  The Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology.  
However, the first evidence of complaint of hearing loss does 
not appear until September 1996, over 40 years after the 
veteran's separation from service.  Moreover a hearing loss 
disability for VA rating purposes was not shown until August 
2002.  Considering the long period before treatment was 
sought and the longer period before a hearing loss disability 
was shown by the record, the Board finds that continuity of 
symptomatology is not shown in the record.
  
In addition, there is no competent medical nexus evidence 
which serves to link the claimed longstanding hearing 
problems and the veteran's military service.  Such supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  As 
discussed in above, the one medical opinion of record is 
unfavorable to the veteran's claim.

The only nexus evidence in support of the veteran's claim 
comes from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board therefore finds that, in consideration of the 
medical opinion relating the veteran's right ear hearing loss 
to age and not to in service noise exposure, Hickson element 
(3) is not satisfied.  For the reasons stated, a 
preponderance of the evidence is against a showing that the 
veteran's right ear hearing loss resulted from a disease or 
injury incurred in active service.  The veteran's claim of 
entitlement to service connection for right ear hearing loss 
is denied.

Additional Comment

The Board is aware of what might be construed as an 
inconsistency between the analysis used by the RO in its 
January 2001 decision granting service connection for left 
ear hearing loss, and that used by the Board here.  The RO 
stated in its January 2001 decision that service connection 
was being granted based on evidence that the veteran was 
exposed to acoustic trauma during service, along with 
evidence of a current disability, which meets the criteria 
for a hearing loss for VA purposes.  At the time of the 
January 2001 decision, the evidence did not show a current 
hearing loss disability for VA rating purposes for the right 
ear.  However, as stated above, such a disability now exists 
for the right ear.  To the extent that the RO did not 
consider the lack of medical nexus evidence in reaching its 
decision on the left ear, the Board disagrees with such 
analysis.  The Board also notes that, in the case of the 
right ear, the August 2002 VA examination report provides a 
negative opinion as to a relationship to service, which was 
not the case for the left ear.  


2.  Entitlement to service connection for a heart disorder.

The veteran claims that he had a preexisting heart disorder 
that was aggravated by service.  He specifically contends 
that he had a heart murmur and a history of an enlarged heart 
at enlistment and that his military service aggravated these 
conditions.

Analysis 

The Board notes evidence that the veteran has a current heart 
disorder, diagnosed in August 1996, and confirmed in June 
2002 as congestive heart failure.  Therefore, a current 
disability is not at issue and Hickson element (1) is 
therefore satisfied.  However, there is absolutely no medical 
evidence to suggest that this or any heart disorder predated 
the veteran's service in the early 1950's, was incurred in 
service, or that any incident of service aggravated the 
current disorder.  

With respect to Hickson element (2), in-service incurrence or 
aggravation, the Board will address aggravation first. 

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).  In this case, 
no such evidence exists.

The veteran's service medical records are completely silent 
as to a heart disorder.  While the records are noted as fire 
damaged, the induction and separation examinations are of 
record, and they both show a normal heart.  Statements from 
the veteran's brother and sister attest to his being 
diagnosed with an enlarged heart as a child, and that several 
of his family members died from heart disorders.  However, as 
lay persons without medical training, neither the veteran, 
nor his siblings are competent to relate his symptoms to a 
particular diagnosis or specific etiology.  Espiritu at 494.  

A lifelong history of an enlarged heart was also reported by 
the August 1996 examiner; however, the examiner stated that 
this history was described by the veteran.  This does not 
constitute competent evidence of such claimed disorder.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional].

Because service connection due to aggravation of necessity 
requires a preexisting injury or disease, and since the 
competent medical evidence of record does not reflect the 
existence of such preexisting disability, aggravation is not 
shown.  

The Board has the fundamental authority to decide a claim in 
the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995)].  Even if a 
preexisting heart disorder existed [and as indicated above 
the Board does not believe that such is the case] such 
disorder could not be considered to have been aggravated by 
active service as there is no evidence of an increase in 
disability during or due to such service.  See 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  As stated 
above, the service medical records show normal heart findings 
at separation.  

With respect to direct service incurrence of heart disease, 
the Board can identify no medical records showing treatment 
for or complaint of heart symptoms during service or in the 
one year presumptive period following the veteran's 
separation from service.  Indeed, there appears to have been 
no diagnosis of a heart disability until 1996, over four 
decades after the veteran left military service.  Therefore, 
Hickson element (2) is not satisfied.

With respect to element (3), none of the post service medical 
reports have attributed the veteran's current heart disorder 
to service, either by aggravation or direct incurrence.  As 
stated above, the August 1996 examiner described the 
veteran's history of an enlarged heart, but the examiner 
expressed no opinion as whether the veteran's military 
service contributed to his current disorder.  As noted above, 
the veteran himself is not competent to provide competent 
medical nexus evidence.  Because the competent medical 
evidence does not show a relationship between the current 
disability and service, Hickson element (3) is not satisfied.

The veteran's heart was found to be normal at induction and 
separation from service.  The service medical records, 
although fire damaged, reflect no cardiac complaints or 
findings, and the post service record reflects no such 
findings until 1996.  Further, none of the medical 
professionals who have treated the veteran's heart after 
service have described any relationship between the veteran's 
current heart disorder and any incident of service.  Hickson 
elements (2) and (3) have not been met, and the veteran's 
claim fails on that basis.  

For there reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against a 
showing that the veteran's heart disorder was incurred in or 
aggravated by active service.  The veteran's claim of 
entitlement to service connection for a heart disorder is 
accordingly denied.




ORDER

Service connection for right ear hearing loss is denied.

Service connection for a heart disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

